Citation Nr: 0941148	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  00-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include arthritis.  

2.  Entitlement to service connection for radial nerve damage 
in the left upper extremity.  

3.  Entitlement to service connection for left upper 
extremity median nerve damage, to include carpal tunnel 
syndrome.  

4.  Entitlement to service connection for arthritis of the 
left wrist, to include carpometacarpal (CMC) and pantrapezial 
arthritis.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder.  

6.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as depression.  

7.  Entitlement to a disability rating in excess of 50 
percent for the ankylosis residuals of an arthrodesis of the 
left elbow.  

8.  Entitlement to a compensable disability rating for the 
scarring residuals of an arthrodesis of the left elbow.  

9.  Entitlement to a disability rating in excess of 20 
percent for left ulnar neuropathy.  

10.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a fracture, left tibia donor 
site.  

11.  Entitlement to a total disability rating for 
compensation purposes, based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from December 1945 to May 
1947, with more than 6 months prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In October 1999, the RO denied a rating in excess of 20 
percent for left ulnar nerve entrapment.  In March 2001, the 
Board denied the appeal of that claim.  By an order dated in 
June 2004, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board decision and remanded the 
matter for further development and adjudication.  The Board 
remanded the issue in January 2005.  The RO adjudicated 
additional issues in September 2005.  The Board is mindful of 
the June 2004 Court order and its injunction to fully 
consider all of the Veteran's left upper extremity symptoms 
and claims.  Most of those claims will be addressed in the 
remand below.  However, the record is sufficient to make 
decisions on some aspects of the left upper extremity claims.  

The June 2007 statement of the case (SOC) and the June 2009 
supplement statement of the case (SSOC) listed as separate 
issues: entitlement to service connection for CMC arthritis 
of the left upper extremity; entitlement to service 
connection for pantrapezial arthritis; and entitlement to 
service connection for degenerative arthritis of the wrist.  
The Veteran's private physician had used the term 
"pantrapezial" arthritis in a March 2004 letter.  
"Trapezial" refers to the trapezium, or os trapezium, one 
of the carpal bones.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 1735, 1196 (28th ed., 1994).  The term CMC refers 
to joints of the carpal and metacarpal bones.  The carpals 
are the bones of the wrist.  DORLAND'S, at 1195.  Therefore, 
to be comprehensive without being redundant, the Board finds 
these issues are best stated as entitlement to service 
connection for arthritis of the wrist, to include 
carpometacarpal (CMC) and pantrapezial arthritis.  Cf. 
38 C.F.R. § 4.14 (2009).  

The SOC and SSOC also listed the issue of entitlement to 
service connection for carpal tunnel syndrome in the left 
upper extremity, also claimed as median nerve damage.  Carpal 
tunnel syndrome is a complex of symptoms resulting from 
compression of the median nerve in the carpal tunnel, at the 
wrist.  DORLAND'S, at 1626.  However, the median nerve 
originates in the brachial plexus and runs the length of the 
upper extremity down to the hand.  DORLAND'S, at 1123.  It 
would be susceptible to injury or impingement at other places 
beside the carpal tunnel, so the Board finds the claim is 
best stated as entitlement to service connection for left 
upper extremity median nerve damage, to include carpal tunnel 
syndrome.  

The SOC listed the issue of entitlement to a disability 
rating in excess of 50 percent for residuals of an 
arthrodesis of the left elbow.  The disability was rated as 
ankylosis.  However, the medical reports indicate that there 
is also a residual scar that can be rated under different 
criteria.  Therefore, the Board has restated the claim for 
residuals of an arthrodesis of the left elbow as entitlement 
to a disability rating in excess of 50 percent for the 
ankylosis residuals of an arthrodesis of the left elbow and 
entitlement to a compensable disability rating for the 
scarring residuals of an arthrodesis of the left elbow.  The 
neurologic residuals are already rated separately.  Because 
muscle function and substance are affected by the nerves and 
because the muscles function to move the joints, any muscular 
residuals would be evaluated with the ratings for the joint 
and neurologic impairment and would not take separate 
ratings.  38 C.F.R. § 4.14.  

In August 1971, the RO denied service connection for 
degenerative arthritis of the 5th cervical interspace with 
radicular pain and possible herniated nucleus pulposus, 5th 
cervical disc.  A timely appeal was not perfected.  The 
current SOC listed an issue as entitlement to service 
connection for a neck pain as secondary to the service-
connected disability of arthrodesis, left elbow; and the SSOC 
listed the issue as entitlement to service connection for 
neck pain.  These are essentially restatements of the claim 
denied in 1971.  The United States Court of Appeals for the 
Federal Circuit has held that, where a claim has been the 
subject of a previous final denial, no matter how the RO 
developed the claim, VA has no jurisdiction to consider the 
claim unless the appellant submits new and material evidence.  
Therefore, whether the RO considered the issue or not, the 
first determination which the Board must make, is whether the 
Veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The issue has been stated accordingly and will be addressed 
in the remand portion of the decision, below.  

In a letter dated in August 2007 and other correspondence, 
the Veteran's attorney asserted that the Veteran disagreed 
with VA's failure to address and adjudicate all issues and 
claims, but failed to identify what those claims might be.  
The record shows that the Veteran has many disorders.  A 
diagnosis by itself does not reasonably raise a claim.  A 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2009).  In this case, review of the record shows the list of 
issues set forth above is a comprehensive summary of the 
benefits the Veteran is seeking and the record does not 
reasonably raise any additional issues.  Cf. Solomon v. 
Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derewinski, 1 Vet. App. 127, 
130 (1991).  The rating decision, SOC and SSOC broadly 
construed the issues and notified the Veteran and his 
attorney what the AOJ felt the issues were.  Neither the 
Veteran nor his attorney identified any other issues; 
therefore, the Board finds that claims as to other issues 
have been abandoned.  38 C.F.R. § 3.158 (2009).  

The issues of entitlement to service connection for radial 
nerve damage in the left upper extremity; service connection 
for arthritis of the left wrist, to include carpometacarpal 
(CMC) and pantrapezial arthritis; and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a neck disorder; as 
well as entitlement to a compensable disability rating for 
the scarring residuals of an arthrodesis of the left elbow, a 
disability rating in excess of 20 percent for left ulnar 
neuropathy; a disability rating in excess of 10 percent for 
the residuals of a fracture at the left tibia donor site, and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's left knee disorder, to include arthritis, 
was not caused by his active service or any service-connected 
disease or injury.  

2.  Arthritis was not manifested within the year after the 
Veteran completed his active service.  

3.  The Veteran's left upper extremity median nerve 
neuropathy, localized between the elbow and the wrist, is the 
result of the left elbow injury in service.  

4.  The Veteran does not have carpal tunnel syndrome.  

5.  The Veteran's acquired psychiatric disability, claimed as 
depression, was not caused by his active service or any 
service-connected disability.  

6.  The residuals of an arthrodesis of the left elbow are 
manifested by ankylosis of the left (minor or nondominant) 
elbow at 90 degrees.  There are also neurologic residuals are 
to be separately rated following remand, below.  


CONCLUSIONS OF LAW

1.  A left knee disorder, to include arthritis, was not 
incurred in or aggravated by active military service, is not 
proximately due to or the result of a service-connected 
disease or injury, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2009).  

2.  Left upper extremity median nerve neuropathy, localized 
between the elbow and the wrist, is proximately due to and 
the result of the Veteran's left elbow injury in service.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2009).  

3.  A left carpal tunnel syndrome was not incurred in or 
aggravated by active military service, is not proximately due 
to or the result of a service-connected disease or injury, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2009).  

4.  An acquired psychiatric disability, claimed as 
depression, was not incurred in or aggravated by active 
military service and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2009).  

5.  The criteria for a disability rating in excess of 50 
percent for the ankylosis residuals of an arthrodesis of the 
left elbow have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5205 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed the Veteran's claims folder 
and associated evidence.  The entire record will not be 
repeated here.  Below, the Board will discuss the relevant 
evidence.  Any evidence not discussed, such as that 
pertaining to disorders not at issue, has been determined to 
be not relevant.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

The original rating decision in this case was issued in 
October 1999, before VCAA became effective.  Letters from the 
RO dated in February 2004 and April 2005 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  These letters were 
issued before the RO readjudicated the ulnar nerve claim in 
September 2005.  Thus, the appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  The February 2004 
and April 2005 VCAA compliant notice letters were provided 
before the adjudication of the additional claims in September 
2005.  

The Board's search of the file does not disclose additional 
notice as to ratings and effective dates as discussed in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the 
Veteran was not prejudiced.  As to the claim being allowed, 
the agency of original jurisdiction will have an opportunity 
to notify the Veteran when it effectuates the grant.  As to 
the claims being denied, no rating or effective date will be 
assigned.  Thus, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

Duty to Assist

The Board also finds that, for the issues decided herein, all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  The Veteran's service medical records have 
been obtained.  His available post-service treatment records 
have also been obtained.  The Veteran has had a VA 
examination and a medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Veteran's attorney has submitted treatises garnered from 
the internet.  Treatise evidence can be probative if it 
discusses relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  See Wallin v West, 
11 Vet. App. 509, 514 (1998); Sacks v. West, 11  Vet. 
App. 314, 317 (1998); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Mattern v. West. 12 Vet. App. 222, 227 (1999).  

In July 2007, a treatise entitled Degenerative Changes at the 
Knee and Ankle Related to Malunion of Tibial Fractures was 
received.  The writers had reexamined 88 patients with 
fractures of the lower leg.  Forty three fractures had healed 
with malalignment of at least 5 degrees.  More arthritis was 
found in the knee and ankle adjacent to the fracture than in 
comparable joints on the uninjured leg.  Malaligned fractures 
showed significantly more degenerative changes.  This 
treatise is not relevant because there is no competent 
medical evidence that the Veteran has malalignment of at 
least 5 degrees.  The X-ray studies and examination reports 
consistently describe the fracture as well aligned with no 
deformity.  The treatise does not indicate that well aligned 
fractures contribute to arthritis.  

A treatise on elbow fusion was also received in July 2007.  
There was an arrow drawn in pointing to a paragraph as 
follows:
All of the nerves and blood vessels that go to the 
forearm and hand travel across the elbow joint.  
Because the operation is performed so close to 
these nerves and vessels, it is possible to injure 
them during surgery.  When the damage is caused by 
retractors used during surgery to stretch them out 
of the way, the nerve symptoms are usually 
temporary.  Permanent injury to the nerves or blood 
vessels rarely happens, but it is possible.   
Service connection has already been granted for the 
impingement of the ulnar nerve at the elbow.  This decision 
grants service connection for impingement of the median nerve 
at the elbow.  This treatise raises a possibility of radial 
nerve damage but does not indicate a probability; so, that 
issue will be remanded, below.  There is nothing in the 
treatise about the wrist or carpal tunnel.  

Service Connection Criteria

In order to establish direct or primary service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2009); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

Left Knee Arthritis

The service treatment records do not document any knee 
complaints, findings or diagnoses.  In June 1946, while the 
Veteran was serving in Germany, his left elbow was injured 
when it was struck by a pole protruding from a passing car.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In this case, there is no competent evidence of 
arthritis in the left knee, or any generalized arthritic 
process during the first year after the Veteran left active 
service.  

There were no knee complaints, findings or diagnoses recorded 
on VA examination in January 1948, hospitalization in 
September and October 1948, hospitalization from March to May 
1949, examination in May 1950, examination in August 1950, 
hospitalization in July and August 1951, hospitalization in 
June 1953, or hospitalization in December 1954.  

During the Veteran's VA hospitalization from October to 
December 1956, the Veteran gave a history of occasional left 
knee difficulty since the 1946 injury, with intermittent 
pain, swelling, and instability of the knee.  He stated that 
he had difficulty climbing stairs and the knee gave way on 
him one or two times per month.  Examination disclosed a 
positive McMurray's sign and the impression was a possible 
torn medial meniscus.  X-ray of the left knee was negative.  

In November 1956, a fusion of the Veteran's left elbow was 
performed with bone taken from a donor site on the left 
tibia.  X-rays of the site, immediately after the surgery, 
showed no fracture.  However, he went on leave and fell, 
sustaining a fracture through the donor site.  

The report of the hospitalization for the left tibia fracture 
shows admission in late December 1956 and release in early 
January 1957.  X-rays reportedly revealed a fracture of the 
tibia at the lower end of the site where the bone graft was 
removed.  Examination showed tenderness but there was no 
deformity of the leg.  X-rays disclosed a surgical defect in 
the anterior aspect of the tibia measuring 9 by 1 centimeters 
at the site where the bone graft was removed.  There was a 
transverse fracture to the lower limit of the bone graft site 
with fragments in good position.  The leg was casted.  X-rays 
after the leg was casted showed the fracture fragments were 
still in good position.  

A February 1957 rating decision granted service connection 
for the arthrodesis of the left elbow and the fracture, left 
tibia, donor site, secondary to the arthrodesis of the left 
elbow.  

X-rays in March 1957 showed the fracture was still visible, 
but the doctor felt the Veteran could bear weight on it.  

On VA examination in November 1966, the Veteran complained of 
swelling and pain at the donor graft site on prolonged 
walking or standing.  Examination revealed a well healed 
anterior tibial 5 inch scar beginning 4 inches below the 
lower border of the patella.  At the level of the upper one 
forth of the scar and on the medial aspect of the tibia was a 
slightly elevated 2 inch by 2 inch mass that was tender but 
not swollen.  X-rays described irregularities that could 
represent old inflammatory changes.  There were no complaints 
or findings about the knee.  

In October and November 1970, the Veteran was treated for 
recurrent superficial thrombophlebitis with bilateral 
saphenous vein stripping.  There were no complaints or 
findings about the knee.  

In a letter dated in July 1971, private physician R. O. D., 
M.D., discussed the Veteran's upper extremity and cervical 
spine problems.  There were no complaints or findings about 
the knee.  

In July 1987, the Veteran complained of left elbow pain and 
hardware was removed.  There were no complaints or findings 
about the knee.  

In June 1988, the Veteran complained of his knees swelling.  
There was a normal range of motion and slight swelling of the 
right knee.  No left knee abnormalities were reported.  

The Veteran had a VA joints examination in January 1994.  He 
gave a history of a left tibia fracture and complained of 
pain in his left lower leg, pointing to the mid anterior 
region of the left leg as the location of the pain.  The pain 
was worse on weight bearing and the leg would occasionally 
give way.  Examination disclosed a slight limp on the left.  
The left knee had a range of motion from 0 to 140 degrees.  
He was noted to have alignment of the left lower leg.  There 
was mild tenderness to palpation over the mid anterior tibial 
region.  The impression was a healed fracture of the left 
tibia, symptomatic.  X-rays disclosed a very old healed 
fracture of the proximal tibial shaft.  No knee abnormalities 
or diagnoses were reported.  

A VA outpatient clinical note of January 1995 shows the 
Veteran complained of having left knee pain when he bent or 
went up steps.  He did not remember hurting the knee.  He 
described the pain as aching.  It felt better with rest.  The 
left knee was found to be extremely tender to palpation in 
the mid patella.  There was a moderate amount of crepitus 
with flexion and extension.  Anterior and posterior cruciate 
ligaments appeared to be intact.  The impression was left 
knee pain, probably degenerative joint disease.  

In March 1995, the Veteran's complaints included left knee 
pain and left leg weakness.  He recounted an incident at work 
when he stood up and could not balance on his left leg.  He 
said he had been limping some on the left leg.  Crepitation 
was appreciated on flexion and extension of the left knee.  
There was a positive drawer sign for the posterior cruciate 
ligament.  The assessment was knee pain.  The Veteran's left 
knee was X-rayed in March 1995.  The joint space was 
maintained and the physician saw no evidence of fracture or 
degenerative disease.  

When the Veteran was seen at a VA outpatient clinic, in July 
1995, he complained of arthritis in his left knee.  The left 
knee appeared full medially.  The anterior and posterior 
cruciate ligaments appeared to be intact.  The assessment was 
faint pain and swelling.  The possibility of gout was 
considered.  

An August 1995 VA clinical record reflects a history of left 
knee pain and trauma to the left tibia.  The Veteran was 
tender over the anterior proximal tibia and was 
neurovascularly intact.  X-rays of the tibia were reported to 
show no significant abnormality and evidence of a healed 
fracture in the mid shaft.  The actual report of the X-ray 
examination stated that the left knee was normal with signs 
of degenerative joint disease.  

September 1996 X-rays revealed some cortical thickening of 
the proximal left tibia and fibula, but no acute fracture or 
dislocation of the knee.  

A VA outpatient clinic note of March 1999 documented 
complaints of left knee pain and considered the possibility 
of arthralgia.  The Veteran's left lower extremity was 
investigated with an electromyogram study in July 1999 and 
the results were considered too minimal to be of clinical 
significance.  

A May 2003 VA ambulatory care note shows the Veteran came in 
for pain in his left elbow, knee, and proximal tibia.  He had 
a history of probable rheumatoid arthritis.  Examination 
disclosed the left knee had no laxity and a full range of 
motion with pain.  There was pain over the proximal third of 
the tibia.  The assessments included probable rheumatoid 
arthritis and left knee and proximal tibial pain.  

The Veteran was seen at a VA orthopedic clinic in July 2003.  
His complaints included leg pain.  Examination of the knee 
revealed a full range of motion with no effusion.  He had 
some pain on palpation just distal to the tibial tuberosity 
on the left.  X-rays revealed some evidence of an allograft 
just distal to the left tibial tuberosity.  The knee films 
were within normal limits.  

In October 2003, the Veteran reported that the condition of 
his left hip, pelvis and knee had deteriorated to the point 
that he had a significant amount of stiffness and loss in the 
range of motion.  Both joints were said to be painful and 
increasingly unstable.  He said that arthritis had been 
diagnosed and that treatment had produced negligible results.  

The Veteran had a VA joints examination in March 2004.  The 
Veteran told of his elbow injury in service.  They took bone 
off the tibia to fuse the elbow.  It currently caused his 
knee to bother him.  He complained of pain weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
locking, fatigability, and lack of endurance.  He said that 
walking too much caused flare-ups.  Physical examination 
disclosed objective evidence of painful motion, slight edema, 
weakness, tenderness, abnormal movement, and guarding.  There 
was no effusion, instability, redness, or heat.  His gait was 
considered to be poor.  Range of motion was measured and 
X-ray studies were done.  The pertinent diagnoses were tibia 
and fibula, X-rays confirm residuals from previous surgery; 
and degenerative joint disease of the left knee with loss of 
function due to pain.  It was noted that X-rays revealed 
effusion or joint erosions with mild ossification and osseous 
thickening along the interosseous membrane.  The examiner 
expressed the opinion that the left knee condition was due to 
the left elbow.  The examiner did not explain why he reached 
this opinion.  A check of the VA address book indicates that 
he is no longer with VA and is unavailable to clarify this 
opinion.  

A VA clinical note shows that, in April 2004, the Veteran 
complained of left knee pain.  Objectively, there was soft 
tissue swelling.  Testing was negative for laxity.  There was 
a full range of motion with pain.  X-rays of the left knee 
were read as showing no significant abnormalities.  

A May 2005 VA primary care clinic note shows the Veteran 
complained of continued knee pain with the left being worse 
than the right.  There was mild swelling in the left knee 
with a very small effusion noted.  Laboratory studies were 
reviewed.  The assessment was arthralgias that were likely 
related to rheumatoid arthritis.  

The Veteran was seen for a general medical examination in 
July 2005.  The history of his injury was reviewed.  The 
examiner wrote that he reviewed the six X-rays of the 
Veteran's knees from 2003 to 2005.  Throughout, there was no 
mention of joint space narrowing or a significant degree of 
arthritic change or osseous abnormalities.  There was a note 
of cortical irregularity in the medial aspect of the tibia, 
which was consistent with the tibia being a donor graft site.  
Hence, it was the examiner's opinion that the Veteran's knee 
pain was more likely due to arthritis.  The examiner did not 
believe the knee pain was secondary to the Veteran's left 
elbow fusion as the bone graft was not taken from the joint 
space, but from the shaft of the tibia, and the most recent 
X-ray of June 2005 did not show any bony abnormality on 
either side of the knee joint and did not show any joint 
space narrowing.  Hence, the examiner concluded that the 
Veteran's left knee pain was not secondary to his left elbow 
arthrodesis.  

Left knee pain was reported in a July 2005 VA rheumatology 
clinic note.  The knees had mild effusion and a full range of 
motion.  There were also hand complaints and X-rays revealed 
degenerative changes in both hands.  Diagnoses were 
degenerative joint disease and history of positive ANA 
(antinuclear antibody), RF (rheumatoid factor).  

The February 2006 VA rheumatology clinic note shows 
complaints including left knee pain, mainly when he was 
walking or weight bearing.  There was increased pain, 
especially around his tibial plateau.  The knees had mild 
effusion and a full range of motion.  There were assessments 
of rheumatoid arthritis and degenerative joint disease.  

February 2006 X-rays showed periosteal thickening in the left 
tibia.  The left knee joint was normal.  Computerized 
tomography (CT) studies of the left tibia disclosed no true 
periosteal reaction.  The abnormality on the radiographs 
represented benign DISH (diffuse idiopathic skeletal 
hyperostosis) type enthesopathic changes.  

In March 2006, the Veteran continued to have left knee pain.  
The doctor noted mild effusion and a full range of motion.  
The doctor also noted laboratory studies.  The pertinent 
assessment was rheumatoid arthritis with some active 
sinovitis and DISH changes in the left tibial plateau.  It 
was recommended the Veteran stop drinking.  

When seen at the VA rheumatology clinic in April 2006, the 
Veteran's knee had mild effusion and a full range of motion.  
Laboratory studies were done.  The pertinent assessment was 
rheumatoid arthritis with some active sinovitis and DISH 
changes in the left tibial plateau.  

In May 2006, the Veteran reported an improvement in knee 
pain.  Examination disclosed the left knee had mild effusion 
and a full range of motion.  The pertinent assessment was 
rheumatoid arthritis well controlled and DISH changes in the 
left tibial plateau.  

An August 2006 VA rheumatology clinic note reflects 
complaints of occasional left knee swelling.  There was a 
normal range of motion in the hips, knees, and ankles.  There 
was no swelling or tenderness.  There was bilateral crepitus 
in the knees.  The pertinent impression was stable rheumatoid 
arthritis.  

A VA primary care clinic note for December 2006 shows the 
Veteran complained of having left knee pain for a week.  He 
had a full range of left knee motion, with pain.  There was 
1+/4 suprapatellar effusion and tenderness to palpation.  It 
was noted that X-rays showed periosteal thickening of the 
left tibia and that the left knee joint was normal.  The 
assessment was left knee pain.  

A computerized tomography scan of the left knee, in February 
2007, found the joint to be in normal alignment.  There were 
mild degenerative changes.  No intra-articular fragment was 
identified.  No fracture or dislocation was seen.  The 
impression was mild degenerative osteoarthrosis.  Prominent 
tibial and fibular metadiaphyseal enthesopathic changes were 
also noted.  

VA clinical notes for July 2007 show the Veteran complained 
of left lower extremity pain from the groin to his calf.  He 
described it as an intermittent throbbing pain, worse with 
ambulation and worse with lying still, but better when 
sitting.  He also reported intermittent swelling of his 
scrotum and both legs.  Examination reproduced left leg pain 
with internal rotation.  It was thought the left leg pain was 
likely due to arthritis.  

In February 2008, the Veteran was X-rayed by a private 
physician for VA.  The alignment of the left knee was normal.  
There was no fracture or joint effusion.  There was a 
periosteal reaction in the proximal tibia and fibula, which 
appeared to be benign but of uncertain etiology.  It was the 
impression that there were no acute findings in the left 
knee; and, a benign appearing periosteal reaction of the 
proximal tibia and fibula of uncertain etiology, likely 
clinically insignificant.  

In June 2008, a private physician, J. W. C., M.D., saw the 
Veteran for his complaints of left knee giving way.  
Examination disclosed 1+ effusion of the knee.  There was 
some tenderness about the medial joint line posterior to the 
medial collateral ligament.  The doctor thought the Veteran 
had a torn meniscus.  It was noted that X-rays showed some 
arthritis changes about the knee but it was not terrible and 
the joint space was fairly well preserved.  

A July 2008 MRI confirmed a torn lateral meniscus.  There was 
also a large effusion and some degenerative changes.  Later 
that month, a medial meniscal tear and grade III 
chondromalacia were treated with knee arthroscopy with medial 
and lateral meniscectomies and chondroplasty.  

Conclusion

The Veteran claims that his left knee symptomatology is the 
result of taking a some bone from the left tibia to fuse his 
service-connected left elbow injury.  The Veteran 
subsequently sustained a fracture at the donor site.  Service 
connection has been granted for both the donor site and the 
fracture residuals.  There is only one medical opinion 
linking the donor site fracture residuals to the current knee 
symptoms.  At the conclusion of the March 2004 VA joints 
examination, the examiner expressed the opinion that the left 
knee condition was due to the left elbow.  But, he did not 
give any reason for this opinion.  Nor did any of his 
findings give a hint at the basis for the opinion.  There was 
no report of angulation, shortening, or other abnormality 
that might stress the knee.  

On the other hand, there is only one competent medical 
opinion against the claim, but that is supported by a clear, 
logical explanation based on the record.  In the report of 
the July 2005 VA general medical examination, the examiner 
expressed the opinion that the knee pain was not secondary to 
the Veteran's left elbow fusion.  He explained that the 
reason for the opinion was that the bone graft was not taken 
from the joint space, but from the shaft of the tibia, and 
the most recent X-ray of June 2005 did not show any bony 
abnormality on either side of the knee joint and did not show 
any joint space narrowing.  Hence, the examiner concluded 
that the Veteran's left knee pain was not secondary to his 
left elbow arthrodesis.  This is a brief but reasonable 
explanation.  Moreover, subsequent notes indicate that other 
factors, such as arthritis and a recent meniscal tear were 
found to cause the Veteran's knee pain.  

As discussed above, the treatise evidence submitted by the 
Veteran's attorney is much too general and does not appear to 
apply to the Veteran's case.  It would be unduly speculative 
to accept these as supporting the Veteran's claim.  

The Board notes a tear of the left medial meniscus was 
confirmed and treated in 2008.  There is no competent medical 
evidence linking this to service or to a service-connected 
disability.  In 1956, over 9 years after the Veteran left 
service, and just before his elbow fusion (that is before 
bone was taken from the tibia), there were knee complaints 
and a positive McMurray's sign gave the impression of a 
possible torn medial meniscus.  However, it was not until 
1995, some 39 years later that knee complaints were again 
medically documented, despite the Veteran being frequently 
seen for complaints of leg and particularly tibia pain.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, these 
recent knee complaints have been associated by the Veteran's 
doctors with recent age related developments, such as 
arthritis.  

The Board finds that the unreasoned opinion on March 2004 is 
outweighed by the well reasoned opinion of July 2005 and 
subsequent medical records.   As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal for service 
connection for a left knee disorder must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Left Upper Extremity Median Nerve

July 1999 VA nerve conduction velocity (NCV) tests disclosed 
slow nerve conduction velocities in the left median sensory 
nerve and prolonged F-waves in the bilateral median motor 
nerve.  The study was considered to be compatible with but 
not indicative of peripheral neuropathy.  Further evaluation 
was recommended.  

VA NCV and electromyogram (EMG) studies, in December 2000, 
found slow nerve conduction velocities in the left median 
sensory and motor nerves.  A physician found the results to 
be indicative of a left ulnar and median neuropathy localized 
between the elbow and the wrist.  

A March 2001 VA neurosurgery clinic note shows the Veteran 
had various left upper extremity complaints.  It was noted 
that electromyogram nerve conduction studies indicated ulnar 
median neuropathy on the left, localized between the elbow 
and wrists.  The doctor was concerned that the findings were 
due to scarring and vascular changes from the left elbow 
injury and multiple surgeries.  

A private physician, L. L. B., M.D., reported on neurologic 
testing in April 2004.  The median and ulnar nerves showed 
slow conduction velocities indicating probable evidence of 
underlying peripheral neuropathy.  The doctor explained that 
the left median motor nerve revealed normal distal latency, 
decreased amplitude, and decreased conduction velocity. 

Conclusion

It appears that the service-connected left elbow injury and 
the surgery for it have affected the median nerve, as well as 
the ulnar nerve, for which service connection has already 
been established.  Giving the Veteran the benefit of the 
doubt, the Board grants service connection for left median 
nerve neuropathy, localized between the elbow and the wrist, 
as found on testing in December 2000.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).  

Carpal Tunnel Syndrome

The service treatment records do not document any left wrist 
complaints, findings or diagnoses, including carpal tunnel 
syndrome.  

A carpal tunnel syndrome is a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 1626 (28th ed., 1994).  The 
term "carpal" pertains to the carpus or wrist.  Id., at 
271.  The carpal tunnel is the osseofibrous passage for the 
median nerve and the flexor tendons, formed by the flexor 
retinaculum and the carpal bones.  Id., at 1765.  

Service connection requires that there be a current 
disability.  It is not enough to show injury during service, 
there must currently be a residual disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a 
current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  

A May 1999 VA clinical record reflects the Veteran's 
complaints of left arm numbness, giving out, and paresthesia.  
Grip strength was fair and Tinnel's sign was positive.  The 
assessment was likely carpal tunnel syndrome.  Wrist splints 
were recommended, as were NCV and EMG tests.  

VA NCV tests, in July 1999, disclosed left median and ulnar 
nerve deficits.  The doctor concluded that the study was 
compatible with but not indicative of peripheral neuropathy.  
Further evaluation was recommended.  There was no comment as 
to carpal tunnel syndrome.  

VA outpatient clinic notes of September 1999 and November 
1999 reflect the Veteran's left wrist and hand complaints and 
indicate a possible carpal tunnel syndrome.  A January 2000 
VA clinical note shows the Veteran continued to complain of 
pain in his left wrist and arm.  He continued to use the 
wrist splint.  A probable carpal tunnel syndrome was the 
assessment.  

VA NCV and EMG studies, in December 2000, found slow nerve 
conduction velocities in the left median sensory and motor 
nerves.  A physician found the results to be indicative of a 
left ulnar and median neuropathy localized between the elbow 
and the wrist.  The doctor specified that the test results 
showed the Veteran did not have carpal tunnel syndrome.  

An April 2004 VA neurology clinic note reflects the Veteran's 
complaints of pain and tingling in his left arm.  He stated 
that it was not worse, but there was no significant 
improvement.  Examination showed 5/5 motor responses, except 
for the left deltoid and left triceps, which were 4+/5.  
Sensation was decreased in the left upper extremity.  There 
was a positive Tinnel's sign at the left wrist.  The 
impression was a carpal tunnel syndrome.  

A private physician, L. L. B., M.D., reported on neurologic 
testing in April 2004.  The median and ulnar nerves showed 
slow conduction velocities indicating probable evidence of 
underlying peripheral neuropathy.  In addition, there 
appeared to be moderate entrapment of the ulnar nerve at the 
elbow.  The doctor did not implicate a carpal tunnel 
syndrome.  In fact, he explained that the rest of the tests 
were within normal limits.  

On VA general medical examination in July 2005, the history 
of the Veteran's injury was reviewed.  The examiner reported 
that per EMG studies and orthopedic impression, the Veteran 
most likely did have cubital tunnel syndrome with entrapment 
of his ulnar nerve.  It was noted that EMG studies had shown 
a moderate ulnar neuropathy at the elbow.  However, the 
examiner did not believe the Veteran had carpal tunnel 
syndrome as there was no EMG evidence to support that and the 
Veteran's grip strength remained adequate, as well as the EMG 
studies in 2000 indicating the Veteran did not have carpal 
tunnel syndrome at that time.  

Conclusion

While the Veteran may have some impingement of the median 
nerve above his wrist, the medical opinions on this point, 
based on established tests, show that the Veteran does not 
have the impingement at the wrist known as carpal tunnel 
syndrome.  Since the Veteran does not have the disability, 
service connection cannot be granted.  In reaching this 
conclusion, the Board finds that the medical opinions based 
on testing are the most probative evidence and provide a 
preponderance of evidence that overwhelms any speculation as 
to the presence of carpal tunnel syndrome.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

An Acquired Psychiatric Disability, Claimed as Depression

The service treatment records do not document any psychiatric 
complaints, findings or diagnoses, including depression.  

A June 1994 record from the VA mental hygiene clinic carries 
a diagnosis of dysthmia, secondary, late onset.  Under Axis 
IV, psychosocial stressors were listed as anger control 
problems and history of divorce.  Medication was recommended.  
Subsequent notes show continuing diagnoses of depression with 
medication prescribed.  In a May 1995 VA social work note, it 
was reported that the Veteran stated he was not depressed, 
just forgetful.  He had some sexual problems but believed 
that medication had helped.  The July 1995 VA mental hygiene 
clinic treatment plan had a diagnosis of dysthymic disorder, 
late onset.  The Veteran's general medical conditions were 
genitourinary problems and residuals of a motor vehicle 
accident.  Stressors were indicated to be problems related to 
the social environment.  It was noted that he worked full 
time at the Post Office and had anger control problems.  

An August 1998 VA social work note shows the Veteran had been 
staying with his daughter after telling his wife that he 
needed a divorce due to financial abuse from her and her 
children.  He detailed some of the financial problems.  
Although divorce papers had not yet been initiated, he had 
met with a lawyer.  He stated he was no longer suicidal and 
had not been using alcohol.  He stated that he was much more 
relieved to know he had the support of his children and was 
making decisions to move beyond the financial stress of the 
marriage to his wife and her family.  

The Veteran visited the VA psychiatry clinic in December 1998 
and reported that he got married a week earlier and his 
depression was doing better.  

When the Veteran was seen at the VA psychiatry clinic, in 
March 1999, the diagnosis was major depression with 
psychosis, in medication induced remission, and alcohol 
abuse, dependence, not present now.  It was noted that the 
Veteran had originally come in with paranoid psychotic 
symptoms associated with depression and was in treatment 
induced remission.  He said he was feeling much better, that 
he was not depressed at all and had a hopeful outlook on the 
future.  He said he no longer harbored paranoid ideation.  He 
attributed his remission to having divorced his wife in 
December 1998 and had met another women that he got along 
very well with.  He continued to work for the Postal Service.  

A VA psychiatric note of April 1999 contains a diagnosis of 
major depression with psychosis, single episode, in 
remission.  The Veteran was employed and had been with the 
Postal Service for 24 years.  He was on his fourth marriage 
and was married four months earlier.  His third marriage 
lasted 5 years and was quite difficult for him.  He said he 
lost everything he had.  She had numerous relatives staying 
with them and more or less leaching off his earnings.  She 
could not say no to them.  They broke his possessions.  While 
married to her, a little over a year earlier, he began to 
hear voices calling his name.  He would answer them and no 
one was there.  He became suicidal and sought help from VA.  
He had since re-married and felt his current wife was a god-
send to him.  He no longer had hallucinations.  He felt good, 
slept well, did his job well, and had good energy.  It 
appeared that his psychotic depression was in a good state of 
remission.  It was commented that, as he had no previous 
psychiatric history, his illness appeared to have been 
precipitated and or caused by a painful marriage that had 
been resolved via divorce.  

In May 1999, a social work progress note showed the Veteran 
felt good as he reduced his medication according to 
discussion with his doctor.  He stated that he felt he had a 
new life with the present woman in his life.  He was not 
having any trouble at work and would work as long as his 
employer would let him.  He stated that he no longer abused 
alcohol but had an occasional beer or two on weekends.  

An August 1999 VA psychiatry note has a diagnosis of major 
depression with psychosis, single episode, in remission.  The 
psychiatrist reported that he had been reducing the Veteran's 
medications with an eye toward reducing them and discharging 
him from treatment if he remained free of recurrence of his 
psychotic depression.  He was in a good mood, doing well at 
his job without complaints of undue stress.  His marriage was 
going well.  His wife was described as loving and supportive.  

A VA social work note, dated in September 1999, shows the 
Veteran reported that he began hearing voices about 2 years 
earlier after he increased his drinking and was under stress 
from a dissolving marriage.  He stated that he rarely heard 
voices at this time, but they were not totally gone.  He had 
a new wife.  His blood pressure was down thanks to her 
cooking.  He reported taking less medication and hoped to 
totally discontinue it.  He continued to work full time for 
the Postal Service.  The assessment noted that the Veteran 
did not report auditory hallucinations prior to his excessive 
drinking and was hopeful they would disappear as he 
maintained sobriety.  

When seen at the VA psychiatry clinic in March 2000, the 
Veteran was doing extremely well.  He was married to a good 
woman and doing very, very well.  He was free of depression 
and enjoying life.  There had been no deterioration in the 
direction of depression or psychotic features.  He was 
functioning well, felling good, enjoying life, and going 
fishing.  

A VA psychiatry note of July 2000 has a diagnosis of history 
of major depression with psychosis, single episode, resolved 
and in good remission, and on no medication.  The doctor 
commented that he saw absolutely no evidence of any 
recurrence of depression or psychotic symptomatology.  The 
Veteran appeared to be doing extremely well and stated that 
he felt better than he had felt in years.  He appeared to be 
deeply in love with his wife and she with him, and they had 
an excellent relationship.  That was noted to be in sharp 
contrast to his previous marriage in which he became 
depressed and psychotic.  He was expected to be symptom free 
and in no further need of psychological intervention or 
psychotropic medication.  He was discharged from the clinic.  

The Veteran went to another VA mental health clinic in 
November 2003.  He stated that he was nervous and depressed.  
He had been having increasing difficulty for the last seven 
months after two brothers died.  He stated that he forgot 
where he put things.  He admitted to drinking more, up to a 
pint a day.  He could not sleep well.  He did not sleep long 
and when he awoke, he could not get back to sleep.  He 
described himself as nervous and stated that he sometimes 
heard voices calling his name.  He acknowledged that 
medication helped in the past and requested that he be placed 
on medication again.  His past psychiatric, medical and 
social history were reviewed.  It was noted that he was 
working for the Post Office in the custodial department and 
had been doing that for 28 years.  On mental status 
examination, findings were essentially normal, except for a 
depressed mood and somewhat blunted affect.  It was 
recommended that he cease his use of alcohol and have 
chemical dependency treatment to help him detoxify.  The 
impression was depression NOS (not otherwise specified) and 
alcohol dependence.  

A VA psychiatry clinic note, dated in October 2004, shows the 
Veteran was having problems with alcohol dependence and 
depression.  He had been treated for alcohol dependence on an 
outpatient basis but would probably need in-patient treatment 
in a detoxification program.  The primary diagnosis was 
alcohol dependence and that was noted to be a major problem.  
There was a secondary diagnosis of depression NOS and the 
psychiatrist stated that it might be alcohol related.  

In February 2007, screening for post traumatic stress 
disorder, depression and alcohol use were negative.  A 
primary care clinical note of July 2007 does not reflect any 
psychiatric complaints.  A history of depressive disorder was 
noted.  The Veteran was examined and found to be alert, 
oriented, pleasant and cooperative.  There was no current 
psychiatric diagnosis.  

The Veteran was seen for a psychiatric consult in November 
2007.  He was 78 years old, had retired from his regular job 
in 2005, and currently worked part-time.  He was in his 
fourth marriage.  His chief complaint was that things were 
not going right.  He was having a lot of stress lately, 
because his wife of 8 years was saying one thing and doing 
another thing.  Her grandchildren were in the house and were 
unruly, causing him stress.  He felt he did not belong in the 
household.  He had been feeling depressed, not eating, losing 
weight and having sleeping problems.  A few weeks earlier, he 
was feeling depressed to the point that he started thinking 
of suicide.  He called 911 and was admitted to a local 
hospital.  He was subsequently discharged on medication.  He 
reported that he was feeling better with medication.  He 
started eating better and sleeping better.  However, the 
situation in the house remained the same.  He felt hopeless 
and helpless.  He said that he either had to get out of the 
house or ask other members of the family to leave.  On mental 
status examination, he was noted to appear ill-nourished.  He 
had decreased psychomotor activity.  Mood was depressed with 
a congruent affect.  Thought process was logical.  Thought 
content was preoccupied with him getting out of the situation 
at home.  The diagnosis was depressive disorder and 
questionable alcohol abuse.  

When the Veteran was seen for follow-up in May 2008, he 
reported doing fairly well with medication.  His depression 
and sleep were better.  His appetite was still not good.  He 
reported a crisis with his wife and her grandchildren.  His 
wife enabled her adult grandchildren to sit around and be 
unruly.  He denied feelings of hopelessness, helplessness, or 
thoughts of harming himself or others.  On mental status 
examination, he was alert, cooperative, lean and small built, 
ambulating with difficulty.  His mood was mildly depressed 
with a congruent affect.  The assessment was a depressive 
disorder NOS.  

The Veteran had a VA mental examination in July 2009.  His 
history was reviewed.  He stated that he was currently 
drinking a pint of whiskey a week.  He indicated that his use 
was heavier in the past but he had reduced it at the urging 
of his psychiatrist.  He had a previous episode of 
depression, from 1998 to 2000, during his third marriage due 
to relationship and financial difficulties.  Depressive 
symptoms appeared to resolve and treatment was discontinued 
in 2000 after divorce and remarriage.  Treatment resumed in 
2007.  The Veteran stated that his relationship with children 
led to hospitalization in 2007.  He was currently on anti-
depressants.  On examination, findings were normal except his 
mood was dysphoric.  The diagnosis was depressive disorder 
NOS.  The examiner expressed the opinion that the depressive 
disorder was less likely than not caused by the arthrodesis 
of the left elbow.  He explained that in reviewing the 
Veteran's mental health records, it appeared that his 
depression was largely associated with family/marital issues.  
The Veteran saw a psychiatrist on a regular basis, was 
prescribed medication, and denied significant depressive 
symptoms at present.  

Conclusion

There is no competent medical evidence linking the Veteran's 
episodes of depression to service or to any service-connected 
disability.  On the contrary, there are many reports linking 
his depression to his family/marital issues and drinking.  
These reports culminate in the July 2009 VA examination.  The 
report of that examination contained a competent medical 
opinion that the depressive disorder was less likely than not 
caused by the arthrodesis of the left elbow.  The opinion was 
supported by an explanation noting that the Veteran's mental 
health records had been reviewed and it appeared that his 
depression was largely associated with family/marital issues.  
The July 2009 VA mental examination report and the VA 
clinical records constitute a preponderance of evidence 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Rating the Residuals of an Arthrodesis of the Left Elbow

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

On VA examination in August 1950, it was specified that the 
Veteran was right handed.  Subsequent reports, including an 
October 2003 VA orthopedic clinic note and March 2004 and 
July 2005 VA examination reports, have also confirmed that 
the Veteran is right handed.  It is not contended otherwise.  
That means the Veteran's left upper extremity is considered 
to be the minor or nondominant upper extremity.  

Ankylosis of the minor or nondominant elbow will be rated as 
30 percent disabling where favorable at an angle between 90 
and 70 degrees.  With ankylosis at an intermediate angle of 
more than 90 degrees or between 70 and 50 degrees, the rating 
will be 40 percent.  Ankylosis at an unfavorable angle of 
less than 50 degrees or with complete loss of supination or 
pronation will be rated as 50 percent disabling.  The only 
higher rating, 60 percent, is provided for ankylosis of the 
major or dominant elbow at an unfavorable angle of less than 
50 degrees or with complete loss of supination or pronation.  
38 C.F.R. Part 4, § 4.71a, Code 5205 (2009).   

VA hospital records show that fusion of the left elbow was 
carried out in November 1956.  In February 1957, the maximum 
rating of 50 percent was assigned.  This rating has been in 
effect for more than 20 years and is now protected.  
38 U.S.C.A. § 110 (West 2002).  

On VA examination in November 1966, X-ray studies documented 
the fusion and direct examination disclosed an arthrodesis 
(fusion) at 90 degrees.  In a letter dated in July 1971, 
private physician R. O. D., M.D., stated that X-rays revealed 
the left elbow was fused at 90 degrees.  A February 1987 VA 
clinical note reflects fusion of the left elbow around 90 
degrees.  The report of the July 1987 hospitalization to 
remove painful hardware from the left elbow shows that it was 
fused at 90 degrees.  

The Veteran was seen at a VA orthopedic clinic in July 2003.  
He gave a history of left elbow injury and subsequent fusion.  
He had a good result from the elbow fusion but related some 
pain in his left forearm and giving way symptoms in the left 
hand.  Examination confirmed the left elbow had no extension 
or flexion.  There was a fair amount of supination and 
pronation at the left wrist.  X-rays revealed a fusion mass 
of the left elbow with no acute changes.  The impression was 
possible ulnar neuropathy.  

A VA orthopedic clinic note of October 2003 shows the Veteran 
was 74 years old and still working 5 days a week in custodial 
services.  He was managing to work with a fused left elbow 
and was right hand dominant.  He took medication for his left 
elbow and forearm dysesthesias and pain.  

In a February 2004 note, private physician J. W. C., M.D., 
reported a flexion deformity in the left elbow.  

On VA joints examination in March 2004, the Veteran 
complained that his left hand was painful and bothered him.  
It was noted that he was right handed.  The left elbow had 0 
degrees flexion, supination , and pronation.  The diagnosis 
was fixation of the left elbow, following fracture, X-ray 
reveals ankylosis.  

The report of the March 2004 VA X-ray study confirmed 
ankylosis of the left elbow joint.  The radial head was 
resected.  

In a letter dated in March 2004, Dr. J. W. C., stated that 
physical examination showed the elbow to be flexed at 90 
degrees.  

A fused left elbow was noted on the VA general medical 
examination in July 2005.  

A VA rheumatology clinic note of August 2006 noted the 
complaint of left elbow pain and reported the left elbow to 
be in flexion contracture.  

Conclusion

The Board notes the Veteran's complaints of increased 
symptoms.  Several co-workers have also submitted statements 
discussing the Veteran's symptoms.  These will be addressed 
in the neurologic and other ratings.  The ratings based on 
ankylosis are determined by the angle of the fusion.  The 
Veteran currently has the maximum rating for ankylosis 
(arthrodesis or fusion) of his minor or nondominant elbow.  A 
higher rating would require that the evidence show the 
ankylosis involved the major or dominant upper extremity and 
that the joint was ankylosed at an unfavorable angle of less 
than 50 degrees or with complete loss of supination or 
pronation.  In this case, the medical reports provide a 
preponderance of evidence showing those criteria are not met.  
The preponderance of medical evidence establishes that the 
minor or nondominant elbow is ankylosed at a favorable angle 
of 90 degrees.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the ankylosis 
residuals of the left elbow arthrodesis have not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 50 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that the ankylosis, by itself, has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization, since the fusion, beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a left knee disorder, to include 
arthritis, is denied.  

Service connection for left upper extremity median nerve 
neuropathy, localized between the elbow and the wrist, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  

Service connection for carpal tunnel syndrome is denied.  

Service connection for an acquired psychiatric disability, 
claimed as depression, is denied.  

A disability rating in excess of 50 percent for the ankylosis 
residuals of an arthrodesis of the left elbow is denied.  


REMAND

On VA examination of the Veteran's nerves in June 1999, it 
was concluded that there was evidence of nerve damage in the 
left upper extremity radial nerve.  However, a private 
physician, Dr. L. L. B., reported that his neurologic testing 
in April 2004 had normal results for the radial nerve.  
Further testing and examination are desirable to determine if 
the radial nerve is involved.  

Imaging studies have disclosed arthritis in the Veteran's 
left wrist.  It has been variously diagnosed, to include 
carpometacarpal (CMC) and pantrapezial arthritis.  The 
Veteran contends that it is the result of his service-
connected left elbow injury.  Under these circumstances, VCAA 
requires a medical examination and opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) held that the notice required by 
VCAA, in claims to reopen, must notify the claimant of the 
information and evidence that is necessary both to reopen the 
claim and to establish entitlement to the underlying benefit 
sought.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  
Review of the VCAA notices shows that the Veteran was not 
provided with the required information in relation to his 
petition to reopen his claim for service connection for a 
neck disorder, which was the subject of a previous final 
denial by the RO in 1971.  

The Veteran through his attorney has requested current 
examinations for his service-connected disabilities.  The 
Board agrees that current examinations to determine the 
extent of the disabilities is desirable.  

The TDIU claim is inextricably intertwined with the Veteran's 
other claims.  The RO should review the claim considering the 
grant made in this decision and any other claims that may be 
granted as a result of the development requested in this 
remand.  

Accordingly, the issues of entitlement to service connection 
for radial nerve damage in the left upper extremity; service 
connection for arthritis of the left wrist, to include 
carpometacarpal (CMC) and pantrapezial arthritis; and whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a neck disorder; as 
well as entitlement to a compensable disability rating for 
the scarring residuals of an arthrodesis of the left elbow, a 
disability rating in excess of 20 percent for left ulnar 
neuropathy; a disability rating in excess of 10 percent for 
the residuals of a fracture at the left tibia donor site, and 
TDIU are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should provide the Veteran 
with the notice required by VCAA to 
reopen his claim for service connection 
for a neck disorder.  It should tell 
him what was insufficient when the 
claim was denied in 1971 and what 
evidence is now needed to substantiate 
his claim.  

Thereafter, if the AOJ receives new and 
material evidence to reopen the claim, 
the Veteran should be scheduled for a 
VA examination of his neck.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the claim.  Any tests or studies needed 
to respond to the following questions 
should be done.  The examiner should 
respond to the following:
a.  What is the correct diagnosis for 
any neck disorders the Veteran may 
have?
b.  Is it at least as likely as not 
that the Veteran's neck disorders are 
the result of or proximately due to his 
service-connected disabilities, 
particularly the left elbow and leg 
disabilities?  
c.  The examiner should explain the 
reasons for his conclusions.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  The Veteran should be scheduled for 
a VA orthopedic examination.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the claim.  Any tests 
or studies needed to respond to the 
following questions should be done.  
The examiner should respond to the 
following:
a.  What is the correct diagnosis for 
any left wrist disorders the Veteran 
may have; specifically any arthritic 
disorders?
b.  Is it at least as likely as not 
that the Veteran's wrist disorders are 
the result of or proximately due to his 
service-connected disabilities, 
particularly the left elbow and leg 
disabilities?  
c.  What are, at least as likely as 
not, the residuals of the left tibia 
donor site and fracture?  
d.  The examiner should explain the 
reasons for his conclusions.  

3.  The Veteran should be scheduled for 
a neurologic examination of the left 
upper extremity.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the claim.  Electromyogram and nerve 
conduction velocity tests and any other 
tests or studies needed to respond to 
the following questions should be done.  
The examiner should respond to the 
following with complete explanations:
a.  Is it at least as likely as not 
that the Veteran has an impairment of 
the left radial nerve?  
b.  If so, is it at least as likely as 
not that the left radial nerve 
impairment is due to or a result of the 
service-connected left elbow 
arthrodesis?  
c.  What are, as likely as not, the 
Veteran's manifestations of his radial 
nerve impairment?  
d.  The examiner should express an 
opinion as to whether the radial nerve 
impairment is mild, moderate or severe.  
e.  What are, as likely as not, the 
Veteran's manifestations of his median 
nerve impairment?  
f.  The examiner should express an 
opinion as to whether the median nerve 
impairment is mild, moderate or severe.  
g.  What are, as likely as not, the 
Veteran's manifestations of his ulnar 
nerve impairment?  
h.  The examiner should express an 
opinion as to whether the ulnar nerve 
impairment is mild, moderate or severe.  

4.  The Veteran should be scheduled for 
a VA examination of his the service-
connected left upper and lower 
extremity scars.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the claim.  Any tests or studies needed 
to respond to the following questions 
should be done.  The examiner should 
respond to the following with a 
complete explanation:
a.  Describe all manifestations of the 
left elbow arthrodesis scar.  The 
measurements and location of the scar 
should be reported.  The examiner 
should specifically report whether 
there is objective evidence that the 
scar is demonstrably painful or 
unstable.  
b.  Describe all manifestations of the 
left tibia donor site scar.  The 
measurements and location of the scar 
should be reported.  The examiner 
should specifically report whether 
there is objective evidence that the 
scar is demonstrably painful or 
unstable.  

5.  One of the examining physicians 
should express an opinion as to whether 
it is at least as likely as not that 
the service-connected disabilities 
prevent the Veteran from engaging in 
substantially gainful employment, 
without regard to age or non-service-
connected conditions.  

6.  Thereafter, the RO should readjudicate 
these claims, including the TDIU claim, in 
light of any evidence added to the record.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


